Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Patent Pub. No. 2021/0405447) in view of Fang et al. (U.S. Patent Pub. No. 2021/0408457).
Regarding claim 1, Sun teaches a computing device comprising: a display panel having a first end and a second end (Sun: Figs. 2-3 and abstract), wherein the display panel includes a matrix of pixels and defines an aperture surrounded by pixels of the matrix of pixels but that does not include pixels of the matrix of pixels (Sun: Figs. 2-3 and abstract), and a sensor configured to capture light that passes through the aperture (Sun: Figs. 2-3 and abstract). 
Sun does not explicitly teach wherein a length of the aperture parallel to an axis connecting the first end and the second end is greater than a length of the aperture perpendicular to the axis; and a processing circuitry, disposed proximal to the second end, configured to output control signals to pixels of the matrix of pixels.
Fang teaches wherein a length of the aperture parallel to an axis connecting the first end and the second end is greater than a length of the aperture perpendicular to the axis (Fang: Figs. 2-3 and para 0008-0015, rectangle shape L1 is longer than L2.); and a processing circuitry, disposed proximal to the second end, configured to output control signals to pixels of the matrix of pixels (Fang: Figs. 2-3, see at least 101-103).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of the teachings of Fang so as to improve protection for the display panel and finally improve reliability of the display device (Fang: para 0006).
Regarding claim 2, the combination teaches wherein the display panel defines the aperture such that the sensor is not optically obstructed by the display panel (Fang: Figs. 2-3).
Regarding claim 4, the combination teaches wherein a shape of the aperture is a rectangle (Fang: para 0008, rectangle).
Regarding claim 5, the combination teaches wherein one or more corners of the aperture are rounded (Fang: para 0008).
Regarding claim 9, the combination teaches wherein the display comprises an organic light emitting diode display (OLED) configured to allow the sensor to operate through the OLED display via omission of back cover material from an area of a back cover of the OLED display above the sensor (Fang: Figs. 2 and 4).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Patent Pub. No. 2021/0405447) in view of Fang et al. (U.S. Patent Pub. No. 2021/0408457) in further view of Barros et al. (U.S. Patent Pub. No. 2021/0240056).										Regarding claim 3, the combination does not explicitly mention wherein a shape of the aperture is oblong. Barros teaches wherein a shape of the aperture is oblong (Barros: Figs. 16-18 and claim 2). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Fang in view of the teachings of Barros so as to provide a better mobile camera-enabled device may include a lens interface that uses spring loaded coupling for locking a removable, attachable lens into place along the optical path of the camera module of the mobile device.									Regarding claim 6, the combination teaches wherein a shape of the aperture is one of an ellipse or a discorectangle (Barros: Figs. 16-18 and claims 1-2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Patent Pub. No. 2021/0405447) in view of Fang et al. (U.S. Patent Pub. No. 2021/0408457) in further view of the cited NPL IDS (Samsung Galaxy S10 and S10 Plus: how to hide the front camera hole – hereinafter Sakitech).				Regarding claim 7, the combination does not explicitly teach wherein the processing circuitry comprises first processing circuitry, the computing device further comprising: second processing circuitry configured to control operation of the first processing circuitry such that pixels of the matrix of pixels surrounding the aperture are selectively deactivated to modify an appearance of a shape of the aperture.  Sakitech teaches wherein the processing circuitry comprises first processing circuitry, the computing device further comprising: second processing circuitry configured to control operation of the first processing circuitry such that pixels of the matrix of pixels surrounding the aperture are selectively deactivated to modify an appearance of a shape of the aperture (Sakitech: the video illustrates how the shape of aperture is changed according to the pixels surrounding the aperture, i.e., turning off/on changing pixel brightness).  They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Fang in view of the teachings of Sakitech so as to provide a better and more user-friendly mobile phone environment by hiding the camera hole.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Patent Pub. No. 2021/0405447) in view of Fang et al. (U.S. Patent Pub. No. 2021/0408457) in further view of Lu et al. (U.S. Patent Pub. No. 2021/0018973).
Regarding claim 8, the combination does not explicitly teach wherein the first processing circuitry comprises a display driver integrated circuit (DDIC), and wherein the second processing circuitry (GPU).  Lu teaches wherein the first processing circuitry comprises a display driver integrated circuit (DDIC), and wherein the second processing circuitry (GPU) (Lu: para 0003-0005, DDIC and GPU).  They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Fang in view of the teachings of Lu so as to reduce an overall power consumption of the mobile terminal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Patent Pub. No. 2021/0405447) in view of Fang et al. (U.S. Patent Pub. No. 2021/0408457) in further view of Attar (U.S. Patent Pub. No. 2021/0185198).
Regarding claim 10, the combination does not explicitly teach wherein the sensor is an electronic image sensor, and wherein an aspect ratio of the sensor is one of 4:3, 3:2, or 1.85:1.  Attar teaches wherein the sensor is an electronic image sensor, and wherein an aspect ratio of the sensor is one of 4:3, 3:2, or 1.85:1 (Attar: para 0040-0045).  They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Fang in view of the teachings of Attar so as to provide a new imaging system (also referred to as an image capture assembly) that increases the size of the image sensor significantly but keeps the dimensions of the imaging system small enough to fit in a mobile device. 
Allowable Subject Matter
Claims 11-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628